NON-QUALIFIED STOCK OPTION AGREEMENT

ERGO SCIENCE CORPORATION

          AGREEMENT made as of the ____ day of _______ 20___, between Ergo
Science Corporation (the “Company”), a Delaware corporation having a principal
place of business at 790 Turnpike Street, North Andover, Massachusetts 01845,
and __________________ (the “Participant”).

          WHEREAS, the Company desires to grant to the Participant an Option to
purchase shares of its common stock, $0.01 par value per share (the “Shares”),
under and for the purposes set forth in the Company’s 2001 Employee, Director
and Consultant Stock Plan (the “Plan”).

          WHEREAS, the Company and the Participant understand and agree that any
terms used and not defined herein have the same meanings as in the Plan; and

          WHEREAS, the Company and the Participant each intend that the Option
granted herein shall be a Non-Qualified Option.

          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
set forth and for other good and valuable consideration, the parties hereto
agree us follows:

1.       GRANT OF OPTION.

          The Company hereby grants to the Participant the right and option to
purchase all or any part of an aggregate of Twenty-two Thousand Five Hundred
(22,500) Shares, on the terms and conditions and subject to all the limitations
set forth herein and in the Plan, which is incorporated herein by reference. 
The Participant acknowledges receipt of a copy of the Plan.

2.       PURCHASE PRICE.

          The purchase price of the Shares covered by the Option shall be _____
Dollars _____ Cents ($______) per Share, subject to adjustment, as provided in
the Plan, in the event of a stock split, reverse stock split or other events
affecting the holders of Shares.  Payment shall be made in accordance with
Paragraph 8 of the Plan.

3.       EXERCISABILITY OF OPTION.

          Subject to the terms and conditions set forth in this Agreement and
the Plan, the Option granted hereby shall become exercisable as follows:




On ______ __, 20___

up to 4,500 Shares

 

 

On ______ __, 20___

an additional 4,500 Shares

 

 

On ______ __, 20___

an additional 4,500 Shares

 

 

On ______ __, 20___

an additional 4,500 Shares

 

 

On ______ __, 20___

an additional 4,500 Shares

          The foregoing rights are cumulative and are subject to the other terms
and conditions of this Agreement and the Plan.

4.       TERM OF OPTION.

          The Option shall terminate ten (10) years from the date of this
Agreement, but shall be subject to earlier termination as provided herein or in
the Plan.

          If the Participant ceases to be an employee, director or consultant of
the Company or of an Affiliate (for any reason other than the death or
Disability of the Participant or termination of the Participant for “cause” (as
defined in the Plan)), the Option may be exercised, if it has not previously
terminated, within three (3) months after the date the Participant ceases to be
an employee, director or consultant of the Company or an Affiliate, or within
the originally prescribed term of the Option, whichever is earlier, but may not
be exercised thereafter.  In such event, the Option shall be exercisable only to
the extent that the Option has become exercisable and is in effect at the date
of such cessation of employment, directorship or consultancy.

          Notwithstanding the foregoing, in the event of the Participant’s
Disability or death within three (3) months after the termination of employment,
directorship or consultancy, the Participant or the Participant’s Survivors may
exercise the Option within one (1) year after the date of the Participant’s
termination of employment, directorship or consultancy, but in no event after
the date of expiration of the term of the Option.

          In the event the Participant’s employment, directorship or consultancy
is terminated by the Company or an Affiliate for “cause” (as defined in the
Plan), the Participant’s right to exercise any unexercised portion of this
Option shall cease as of such termination, and this Option shall thereupon
terminate.  Notwithstanding anything herein to the contrary, if subsequent to
the Participant’s termination, but prior to the exercise of the Option, the
Board of Directors of the Company determines that, either prior or subsequent to
the Participant’s termination, the Participant engaged in conduct which would
constitute “cause,” then the Participant shall immediately cease to have any
right to exercise the Option and this Option shall thereupon terminate.

          In the event of the Disability of the Participant, as determined in
accordance with the Plan, the Option shall be exercisable within one (1) year
after the Participant’s termination of service or, if earlier, within the term
originally prescribed by the Option.  In such event, the Option shall be
exercisable:

2




 

(a)

to the extent exercisable but not exercised as of the date of Disability; and

 

 

 

 

(b)

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion of any additional rights to exercise the Option as would have
accrued had the Participant not become Disabled prior to the end of the accrual
period which next ends following the date of Disability.  The proration shall be
based upon the number of days during the accrual period prior to the date of
Disability.

          In the event of the death of the Participant while an employee,
director or consultant of the Company or of an Affiliate, the Option shall be
exercisable by the Participant’s Survivors within one (1) year after the date of
death of the Participant or, if earlier, within the originally prescribed term
or the Option.  In such event, the Option shall be exercisable:

 

(x)

to the extent exercisable but not exercised as of the date of death; and

 

 

 

 

(y)

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion of any additional rights to exercise the Option as would have
accrued had the Participant not died prior to the end of the accrual period
which next ends following the date of death.  The proration shall be based upon
the number of days during the accrual period prior to the Participant’s death.

5.       METHOD OF EXERCISING OPTION.

          Subject to the terms and conditions of this Agreement, the Option may
be exercised by written notice to the Company at its principal executive office,
in substantially the form of Exhibit A attached hereto.  Such notice shall state
the number of Shares with respect to which the Option is being exercised and
shall be signed by the person exercising the Option.  Payment of the purchase
price for such Shares shall be made in accordance with Paragraph 8 of the Plan. 
The Company shall deliver a certificate or certificates representing such Shares
as soon as practicable after the notice shall be received, provided, however,
that the Company may delay issuance of such Shares until completion of any
action or obtaining of any consent, which the Company deems necessary under any
applicable law (including, without limitation, state securities or “blue sky”
laws).  The certificate or certificates for the Shares as to which the Option
shall have been so exercised shall be registered in the name of the person or
persons so exercising the Option (or, if the Option shall be exercised by the
Participant and if the Participant shall so request in the notice exercising the
Option, shall be registered in the name of the Participant and another person
jointly, with right of survivorship) and shall be delivered as provided above to
or upon the written order of the person or persons exercising the Option.  In
the event the Option shall be exercised, pursuant to Section 4 hereof, by any
person or persons other than the Participant, such notice shall be accompanied
by appropriate proof of the right of such person or persons to exercise the
Option.  All Shares that shall be purchased upon the exercise of the Option as
provided herein shall be fully paid and nonassessable.

6.       PARTIAL EXERCISE.

          Exercise of this Option to the extent above stated may be made in part
at any time and from time to time within the above limits, except that no
fractional share shall be issued pursuant to this Option.

3




7.       NON-ASSIGNABILITY.

          Except as otherwise provided in this Section 7, the Option shall not
be transferable by the Participant otherwise than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act or
the rules thereunder.  Except as provided in the previous sentence, the Option
shall be exercisable, during the Participant’s lifetime, only by the Participant
(or, in the event of legal incapacity or incompetency, by the Participant’s
guardian or representative) and shall not be assigned, pledged or hypothecated
in any way (whether by operation of law or otherwise) and shall not be subject
to execution, attachment or similar process.  Any attempted transfer,
assignment, pledge, hypothecation or other disposition of the Option or of any
rights granted hereunder contrary to the provisions of this Section 7, or the
levy of any attachment or similar process upon the Option shall be null and
void.

          Notwithstanding the foregoing, this Option may be transferred, in
whole or in part, by the Participant to  (i) the spouse, children, step-children
or any other issue of the Participant (“Immediate Family Members”),  (ii) any
trust for the exclusive benefit of Immediate Family Members,  (iii) any
partnership of which immediate Family Members are the only partners, or  (iv)
any limited liability company of which Immediate Family Members are the only
shareholders; provided, however, that any subsequent transfers of this Option,
or any part thereof, shall be prohibited except by will or by the laws of
descent and distribution.  The Plan Administrator may permit transfers in
addition to those described above in its discretion.

          Following any transfer hereunder, the Option shall continue to be
subject to the terms and conditions of this Agreement.  The events of
termination of employment in section 4 hereof shall continue to be applied to
the Participant, and following termination the Option shall be exercisable by
the transferee only to the extent and for the periods specified in Section 4
hereof.  The Participant will remain subject to withholding taxes upon exercise
of the Option pursuant to Section 12 hereof.  The Participant agrees to notify
the Company in writing upon the completion of any transfer pursuant to this
Section, such notice to include the name and address of the transferee and the
date of transfer.  The Company undertakes no obligation to notify any transferee
of any event affecting the employment status of the Participant or otherwise
affecting this Option which may have the effect of limiting or terminating the
Option.

8.       NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

          The Participant shall have no rights as a stockholder with respect to
Shares subject to this Agreement until registration of the Shares in the
Company’s share register in the name of the Participant.  Except as is expressly
provided in the Plan with respect to certain changes in the capitalization of
the Company, no adjustment shall be made for dividends or similar rights for
which the record date is prior to the date of such registration.

9.       CAPITAL CHANGES AND BUSINESS SUCCESSIONS.

          The Plan contains provisions covering the treatment of Options in a
number of contingencies such as stock splits and mergers.  Provisions in the
Plan for adjustment with respect to stock subject to Options and the related
provisions with respect to successors to the business of the Company are hereby
made applicable hereunder and are incorporated herein by reference.

4




10.     TAXES.

          The Participant acknowledges that upon exercise of the Option the
Participant will be deemed to have taxable income measured by the difference
between the then fair market value of the Shares received upon exercise and the
price paid for such Shares pursuant to this Agreement.  The Participant
acknowledges that any income or other taxes due from him or her with respect to
this Option or the Shares issuable pursuant to this Option shall be the
Participant’s responsibility.

          The Participant agrees that the Company may withhold from the
Participant’s remuneration, if any, the minimum statutory amount of federal,
state and local withholding taxes attributable to such amount that is considered
compensation includable in such person’s gross income.  At the Company’s
discretion, the amount required to be withheld may be withheld in cash from such
remuneration, or in kind from the Shares otherwise deliverable to the
Participant on exercise of the Option.  The Participant further agrees that, if
the Company does not withhold an amount from the Participant’s remuneration
sufficient to satisfy the Company’s income tax withholding obligation, the
Participant will reimburse the Company on demand, in cash, for the amount
under-withheld.

11.     PURCHASE FOR INVESTMENT.

          Unless the offering and sale of the Shares to be issued upon the
particular exercise of the Option shall have been effectively registered under
the Securities Act of 1933, as now in force or hereafter amended (the “1933
Act”), the Company shall be under no obligation to issue the Shares covered by
such exercise unless and until the following conditions have been fulfilled:

 

(a)

The person(s) who exercise the Option shall warrant to the Company, at the time
of such exercise, that such person(s) are acquiring such Shares for their own
respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing the
Shares issued pursuant to such exercise:

 

 

 

 

 

 

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and

5




 

(b)

If the Company so requires, the Company shall have received an opinion of its
counsel that the Shares may be issued upon such particular exercise in
compliance with the 1933 Act without registration thereunder.  Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining any consent, which the Company deems
necessary under any applicable law (including without limitation state
securities or “blue sky” laws).

12.     NO OBLIGATION TO MAINTAIN RELATIONSHIP.

          The Company is not by the Plan or this Option obligated to continue
the Participant as an employee, director or consultant of the Company.

13.     NOTICES.

          Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

If to the Company:

Ergo Science Corporation

 

 

790 Turnpike Street, Suite 202

 

 

North Andover, MA 01845

 

 

 

 

If to the Participant:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

14.     GOVERNING LAW.

          This Agreement shall be construed and enforced in accordance with the
law of the State of Delaware, without giving effect to the conflict of law
principles thereof.

15.     BENEFIT OF AGREEMENT.

          Subject to the provisions of the Plan and the other provisions hereof;
this Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

16.     ENTIRE AGREEMENT.

          This Agreement, together with the Plan, embodies the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement not expressly set forth in this Agreement shall affect or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement, provided, however, in any event, this Agreement shall be subject
to and governed by the Plan.

6




17.     MODIFICATIONS AND AMENDMENTS.

          The terms and provisions of this Agreement maybe modified or amended
as provided in the Plan.

18.     WAIVERS AND CONSENTS.

          Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

7




          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer, and the Participant has hereunto set
his or her hand, all as of the day and year first above written.

 

ERGO SCIENCE CORPORATION

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 



 Name:

 



 Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Participant




Exhibit A

NOTICE OF EXERCISE OF NON-QUALIFIED STOCK OPTION

[Form For Registered Shares]

TO:    Ergo Science Corporation

IMPORTANT NOTICE:  This form of Notice of Exercise may only be used at such time
as the Company has filed a Registration Statement with the Securities and
Exchange Commission under which the issuance of the Shares for which this
exercise is being made is registered and such Registration Statement remains
effective.

Ladies and Gentlemen:

          I hereby exercise my Non-Qualified Stock Option to purchase ______
shares (the “Shares”) of the common stock, $0.01 par value, of Ergo Science
Corporation (the “Company”), at the exercise price of $_____ per share, pursuant
to and subject to the terms of that certain Non-Qualified Stock Option Agreement
between the undersigned and the Company dated _____________.

          I understand the nature of the investment I am making and the
financial risks thereof.  I am aware that it is my responsibility to have
consulted with competent lax and legal advisors about the relevant national,
state and local income tax and securities laws affecting the exorcise of the
Option and the purchase and subsequent sale of the Shares.

          I am paying the option exercise price for the Shares as follows:

--------------------------------------------------------------------------------

          Please issue the stock certificate for the Shares (cheek one):

 

o to me; or

 

 

 

 

 

o to me and __________________, as joint tenants with right of survivorship,

 

 

 

 

 

and mail the certificate to me at the following address:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 




          My mailing address for shareholder communications, if different from
the address listed above, is:

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

 

 

 

 

--------------------------------------------------------------------------------

 

Participant (signature)

 

 

 

 

 

--------------------------------------------------------------------------------

 

Print Name

 

 

 

 

 

--------------------------------------------------------------------------------

 

Date

 

 

 

 

 

--------------------------------------------------------------------------------

 

Social Security Number